UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4284



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY LEON JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-210)


Submitted:   September 27, 2005        Decided:     September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert
James Conrad, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Jennifer
Marie Hoefling, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bobby Leon Johnson appeals the district court’s judgment

sentencing him to 300 months in prison following his guilty plea to

nine counts of an eleven-count indictment for bank robbery in

violation of 18 U.S.C. §§ 371, 922(g)(1), 924(c), 1951,   1956(h),

and 2113 (2000).    In his appeal, filed pursuant to Anders v.

California, 386 U.S. 738 (1967), counsel for Johnson asserts there

are no non-frivolous issues for appeal.   Although concluding that

such allegations lack merit, counsel asserts that Johnson’s plea

was not knowing and voluntary.   Johnson has been informed of his

right to file a pro se supplemental brief but has not done so.

Because our review of the record discloses no reversible error, we

affirm Johnson’s conviction and sentence.

          Johnson was advised of the nature of the charges against

him, the potential punishment, and the rights he was waiving by

entering a plea of guilty, and he knowingly and intelligently

waived those rights and pled guilty. Moreover, Johnson’s appellate

waiver forecloses any argument that his sentence, issued under the

mandatory guidelines system, was unconstitutional.      See United

States v. Blick, 408 F.3d 162 (4th Cir. 2005).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Johnson’s convictions and sentence.

This court requires that counsel inform his client, in writing, of


                              - 2 -
his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decision process.



                                                                    AFFIRMED




                                    - 3 -